Citation Nr: 1120987	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a cervical spine condition. 

2. Entitlement to a higher rating for early degenerative intervertebral disk disease L1-2 and L4-5 (claimed as low back condition, and also claimed as thoracic condition) currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to March 2007. He then had Army Reserve duty, to include being recalled to active duty from August 2007 to July 2008.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, denying entitlement to the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further case development is required before issuance of a decision on the matters on appeal. This finding is based upon additional information provided regarding relevant evidence, as well as further action              the Board deems necessary to update the evidentiary record. 

As a preliminary matter, in April 2010 correspondence (written upon a copy of a VA Form 9, Substantive Appeal form) the Veteran indicated that he had recently been to a consultation with a VA physician at the Rome, New York Community Based Outpatient Clinic (CBOC) for treatment of thoracic and cervical spine conditions. He further indicated being scheduled for subsequent treatment at that same facility. The Veteran stated he would submit records of all of this treatment       to VA. While he has not yet done so, VA itself has a legal obligation to acquire such treatment records since placed on notice of them by the Veteran. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency). Therefore, the case is being remanded to acquire the relevant VA treatment records. Though the Board regrets the delay inherent in obtaining this documentation, it is essential that it is made part of the record.

The Veteran has also alluded to potentially relevant evidence regarding his state of employment, indicating in the aforementioned April 2010 statement that he had "obtained benefits from my job" in reference to his spine. This would appear to indicate some type of worker's compensation claim, or otherwise an unemployment benefit. The Veteran should be prompted by the RO/AMC to identify the exact benefit he receives, and the corresponding documentation of this benefit should be obtained. 

Meanwhile, since the Board is conducting the foregoing development, measures must be undertaken to ensure an updated depiction of his service-connected lumbosacral spine disorder. The last VA Compensation and Pension exam was       in March 2009, more than two years ago. A more contemporaneous examination        will be required. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, provided that the VA treatment records obtained denote conclusive evidence of a newly diagnosed cervical spine disorder, the Veteran should undergo  VA examination to determine whether said condition is incidental to his military service. Regarding a newly diagnosed cervical spine condition, this would mean something other than cervical spine pain alone, or the "congenital abnormality of the lower cervical spine" which was diagnosed upon the March 2009 exam. See 38 C.F.R. § 3.303(c) ("congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation"). In the event a previously undiagnosed condition is found, the VA examiner should opine whether this is associated with a reported in-service neck injury during a physical training test.
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Rome, New York CBOC and associated medical facilities, and request copies of all available records of treatment from that facility dated since August 2009. All records and responses received should be associated with the     claims file.

2. The RO/AMC should contact the Veteran and request clarification regarding any benefits (whether worker's compensation, unemployment benefits or otherwise) received in connection with his employment status, and pertaining to a spine condition. Then obtain all records regarding such benefits and associate them with the claims file. 

3. Then schedule the Veteran for a VA orthopedic examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected lumbosacral spine disorder. In evaluating the Veteran,  the examiner should report complete range of motion findings for the affected joint. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period  of time. The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

Provided only that VA treatment records dated since August 2009 identify a newly diagnosed cervical spine disorder (that is, other than a previously diagnosed "congenital abnormality of the lower cervical spine"),  then the VA examiner is requested to provide a medical opinion as to whether it is at least as likely as not               (50 percent or greater probability) that the diagnosed condition is etiologically related to the Veteran's military service, in particular, to the reported April 2008 incident in which he sustained a neck injury during a physical training (PT) test. 

4. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claims on appeal, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


